Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andre Theriault on January 25, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 10-20 are cancelled by this amendment.
Claim 1, line 3 replace “receiving a first air flow of ambient air into the GTE via a main air intake of the GTE” with “receiving a first air flow of ambient air into the GTE via a main air intake leading to a core gas path and a bypass duct of the GTE”.
Claim 5, line 2 replace “the GTE is a turbofan engine having a core gas path and a bypass duct;” with “the GTE is a turbofan engine;”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the art made of record is Yoshinaka (US Patent 6,134,880) which teaches a system similar to the claimed invention.  Yoshinaka’s second airflow is the bypass flow 32, which enters the gas turbine engine through the main air intake 26 with the core gas flow 42.
The prior art fails to anticipate and/or render obvious, either alone or in combination, a method of operating a gas turbine engine which receives a first air flow of ambient air via a main air intake leading to the core gas path and the bypass duct and a second air flow of ambient air separately from the first air flow as described in claim 1.  Claims dependent thereon are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741